Citation Nr: 0107422	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, characterized as spondylolisthesis of lumbar 
spine with arthritis and loss of disk height at L2-3, L3-4 
and L4-5, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1942 to June 1945.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
decision the appellant's claims of entitlement to an 
increased evaluation for the spondylolisthesis disability and 
a total rating were denied by the RO, which also granted 
service connection for arthritis of the lumbar spine and 
assigned a 10 percent evaluation.  The RO subsequently 
increased the spondylolisthesis disability evaluation from 20 
percent to 40 percent.  However, the appellant did not 
withdraw the appeal for an increased rating and therefore the 
issue is still in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Board has recharacterized the two low back disability 
issues certified by the RO with separate Diagnostic Codes of 
5295 and 5010-5292 as a single issue of spondylolisthesis of 
lumbar spine with arthritis and loss of disk height at L2-3, 
L3-4 and L4-5.  In taking this action, the Board notes that 
the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition, a situation that is present in this case.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The 
single-issue evaluation is 50 percent disabling, the same as 
it was for the combined separate back disabilities that were 
certified to the Board.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected low back 
spondylolisthesis disability is manifested primarily by 
complaints of severe low back pain, insomnia due to back 
discomfort and reduced activity due to the pain and objective 
clinical findings of muscle spasms, stiffness, loss of disc 
height at L2-3, L3-4, L4-5, no neurological deficits, the use 
of pain medication and a TENS unit and no more than moderate 
restriction of lumbar spine motion.  

3.  The level of disability produced by the appellant's low 
back spondylolisthesis disability is consistent with severe 
lumbosacral strain and approximates lumbar ankylosis, but not 
pronounced intervertebral disc syndrome.

4.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.

5.  The appellant's single 50 percent schedular rating does 
not meet the minimum criteria of 38 C.F.R. § 4.16(a).

6.  The appellant is not unemployable due to his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the appellant's lumbar spine disability have not been met 
on either a schedular or extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5289, 
5293 (2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the low back and 
unemployability claims have been properly developed and that 
no useful purpose would be served by remanding said issues 
with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the service-connected low back 
disability than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issues on 
appeal, and that the duty to assist appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

I.  Increased rating for lumbar spine disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from VA medical treatment rendered from 1996 to 2000, 
the report from the VA medical examination conducted in April 
1999, and the testimony given by the appellant in April 2000.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.  A 
60 percent rating is warranted when a low back disorder 
produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The appellant underwent a VA medical 
examination in April 1999.  He complained of low back pain 
and reported a progression of the pain over the past several 
years.  He also denied any weakness in the upper or lower 
extremities.  On physical examination, the appellant 
demonstrated approximately one-half of the normal range of 
motion of the low back, including flexion, extension, lateral 
rotation and lateral bending.  Strength was 5/5 in all major 
muscle groups and reflexes were 2+ and symmetrical throughout 
with the exception of the ankles which were 1+ and symmetric.  
The lumber spine exhibited a grade I L5-S1 anterolisthesis.  
Radiographic examination demonstrated numerous osteophytes in 
the lumbar region and loss of disc height at L2-3, L3-4 and 
L4-5 interspaces.  Convex right scoliosis was shown.  In the 
clinical impression, the examiner stated that the appellant 
was without objective neurologic deficit but did exhibit a 
reduced range of motion and a significant level of pain in 
the low back.

Review of VA outpatient records reveals that the appellant 
reported during a July 1998 clinic visit that he was doing 
very well lately and that he was very active, traveling and 
eating out a lot.  The doctor noted that the appellant's 
degenerative joint disease was stable off medication except 
for ankle pain.  In October 1998, the appellant reported some 
occasional sternal pain when doing lifting or other fairly 
heavy job - he did not mention any back pain.  Later that 
month, he reported experiencing right shoulder pain after 
lifting a heavy box and heaving a trash bag - again, there 
was no mention of back pain.  Subsequently, in May 1999, the 
appellant did report exacerbation of his low back pain that 
had been present for about a month.  He stated there was no 
new trauma or injury and reported no neurologic symptoms.  He 
reported pain on walking, trouble sleeping due to the pain 
and trouble straightening up in the mornings.  A nurse's note 
dated in December 1999 stated that the appellant continued to 
have low back pain when walking any distance and that he had 
said that he felt his back pain was due to extra lifting at a 
recent Christmas party.  A January 2000 clinic note states 
that the appellant described typical osteoarthritis-type pain 
with morning stiffness.  In March 2000, the appellant 
reported that he walked when his back was not bothering him.  
He sought treatment for increasing back pain over the 
previous several weeks and reported that he was curtailing 
his usual activities.  On physical examination, the appellant 
was stooped and demonstrated muscle spasm and stiffness.

The evidence of record includes sworn testimony presented by 
the appellant at his April 2000 personal hearing conducted at 
the RO.  He testified that he was taking medication daily, 
that the back pain was excruciating, that he was having 
trouble getting out of bed, that he used a TENS unit and that 
he could only walk 15-20 feet before having to rest.  See 
Hearing Transcript pp. 1-2.  He stated that the back pain was 
now causing problems with his twice-a-week volunteer 
activities and that he had to be careful when driving.  He 
also testified that he would sometimes fall because of his 
back and that he was always leaning to the right.  See 
Hearing Transcript pp. 3-6.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
for bending and rotation, flexion and extension, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain 
was reported and a significant level of pain was clinically 
noted; however, no muscle atrophy or weakness has been 
demonstrated recently and there is only one instance of 
clinical evidence of muscle spasm.  Recent objective medical 
evidence did show findings of moderate limitation of motion.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the most current medical evidence 
shows no objective evidence that pronounced low back 
impairment is demonstrated.  There currently is no clinical 
evidence sufficient for a diagnosis of any neurological 
deficit.  As such, findings commensurate with pronounced low 
back disc impairment under Diagnostic Code 5293 are not 
shown.  

Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is 
technically not for application.  In any case, finding that 
the appellant's disability more closely approximates 
ankylosis of the lumbar spine would not result in a higher 
rating since the highest rating under that Code is 50 
percent.  While the medical evidence could support a finding 
of severe lumbosacral strain under Diagnostic Code 5295, this 
would not result in a higher rating since the highest rating 
under that Code is 40 percent.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 50 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate or 
increased disability rating.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the low back 
disability than that commensurate with the 50 percent rating 
currently assigned.  Therefore, the regular schedular 
standards, with the 50 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his low back disability.

Consideration has also been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not show that the lumbar spine disability, 
including spondylolisthesis of lumbar spine with arthritis 
and loss of disk height at L2-3, L3-4 and L4-5, to have 
required the appellant undergo any recent hospitalization, or 
to have otherwise been so unusual as to render impractical 
the application of the regular schedular provisions.  As 
such, an extraschedular rating is not warranted.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable. 
38 U.S.C.A. § 5107(b).




II.  Total rating claim.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for a single low back disability, currently rated as 
50 percent disabling.  Therefore, the appellant does not meet 
the percentage requirements for a total rating under section 
4.16(a).  The Board notes that, even if two disabilities, one 
of 40 percent and one of 10 percent for a combined 50 
percent, were in existence, the regulatory requirement of one 
disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher would not be met in this case.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Without an evaluation of 60 percent or 
more having been granted for the appellant's single service-
connected disability, the threshold requirements of the 
pertinent governing criteria for a total disability 
evaluation based on individual unemployability cannot be 
satisfied.  Therefore, the Board concludes that the claim of 
entitlement to a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16 (a) must be 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Although the appellant does not meet the schedular criteria 
for a total rating based on individual unemployability, there 
is another means by which such a total evaluation might be 
awarded.  It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b).  

As reflected in the April 2000 Supplemental statement of the 
Case, the RO considered whether the appellant's total rating 
claim should be submitted for extraschedular consideration.  
After deciding that the appellant was not unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, the RO decided not to submit 
the claim for extraschedular consideration because there were 
no exceptional factors or circumstances associated with the 
appellant's disablement.  

In reviewing the claims folder, the Board notes that the 
veteran, who had four years of college education, retired 
from his position as a project engineer in 1980.  The veteran 
reported that he retired early due to his back disability, 
and that he had not sought employment since his retirement.  
The veteran testified at his personal hearing in April 2000 
that he volunteers at the VA medical center.  This work 
involves stuffing envelopes, visiting patients, and stocking 
cabinets and drawers with complimentary toiletries.  

Based upon the foregoing, the Board agrees that entitlement 
to individual unemployability on an extraschedular basis is 
not shown in this case.  The veteran is able to perform 
activities in a quasi-employment setting; his service 
connected disability has not required frequent 
hospitalization; and there are no other exceptional factors 
or circumstances associated with his disablement.  38 C.F.R. 
§ 4.16(b) (2000).


ORDER

An evaluation in excess of 50 percent for the appellant's 
lumbar spine disability is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

